Sognier, Judge,
dissenting.
I respectfully dissent from the majority ruling, the effect of which is to hold that the state is not a necessary party when a criminal contempt action instituted for the, purpose of vindicating the court’s authority is appealed. In my opinion, the correct rule, which has been somewhat confused from time to time, is set forth in Auto Highball Co. v. Sibbett, 11 Ga. App. 618 (75 SE 914) (1912), where we held: "The State is a necessary party defendant in error to a bill of exceptions complaining of a judgment and sentence against the plaintiff in error for a criminal contempt, instituted for the purpose of vindicating the court? s authority and not for the purpose of enforcing a civil right of an aggrieved party.” (Emphasis supplied.) Accord, Abney v. Harris, 208 Ga. 184, 185 (65 SE2d 905) (1951). This rule was reiterated in Judge Bell’s well-reasoned opinion in Welborn v. Mize, 107 Ga. App. 427, 428 (130 SE2d 623) (1963).
*177The majority relies on Martin v. Waters, 151 Ga. App. 149 (259 SE2d 153) (1979), which in turn relies on Alred v. Celanese Corp. of America, 205 Ga. 371, 391 (54 SE2d 240) (1949), and White v. State of Ga., 105 Ga. App. 616 (125 SE2d 239) (1962). However, neither Martin, Alred nor White, supra, overruled Auto Highball Co. v. Sibbett, supra, and an examination of the cases cited as authority for the court’s decision in Martin shows no deviation from the rule laid down in Auto Highball v. Sibbett, supra. Alred grew out of a private injunction proceeding. Thus the state was not a necessary party as the case dealt with the enforcing of a civil right of an aggrieved party. In White, the state was made a party in the court below, and all that was corrected was the style of the case, by issuance of a nunc pro tunc order. City of Atlanta v. International Assn. of Firefighters, 240 Ga. 24 (239 SE2d 353) (1977) also involved an injunction proceeding, coming clearly within the rule for contempts in connection with enforcing the civil rights of an aggrieved party set forth in Auto Highball Co. v. Sibbett, supra. Thus, the rule is, and remains, that in contempt proceedings instituted to vindicate the authority of the courts, the state must be made a party. I have found no case in Georgia, including Martin, supra, which overruled this court’s holding in Auto Highball Co. v. Sibbet. In contempt proceedings arising out of enforcing a civil right of an aggrieved party, I would agree that the state is not a required party.
If the state is not made a party in criminal contempt proceedings instituted to vindicate the courts’ authority, the trial judge is made the prosecutor (or there is none) for his own contempt order. Leaving the prosecution of criminal contempt actions to the ruling judge rents the very fabric of our judicial system. If adequate provisions are not enforced to prosecute criminal contempt the authority of our courts will be drastically weakened.
As pointed out in the majority opinion, our appellate practice rules authorize action other than dismissal when this court is faced with a factual situation such as we find in the instant case. Code Ann.§ 6-809 (a), (b) provides that the trial and appellate courts, at any stage of the proceedings, shall require that parties be served in such manner as will permit a determination of the appeal and shall, when necessary, grant a continuance for that purpose. In view of these provisions the court should, at the very least, order that the state be served as a party in this action pursuant to § 6-809 (a), (b).
Although the majority opinion states that the Attorney General is not a party, it also holds that it would be a needless and delaying act to remand the case for service upon the state, since the *178Attorney General has filed a brief as amicus curiae. I disagree with this holding. The filing of a brief as amicus curiae by the Attorney General cannot serve as a substitute for the requirement that the state must be a party to this appeal.